ITEMID: 001-102793
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SIEDLECKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nebojša Vučinić;Nicolas Bratza;Vincent A. De Gaetano
TEXT: The main applicant, Mr Andrzej Siedlecki (“the applicant”), is a Polish national who was born in 1963 and lives in Płock. He was represented before the Court by Mr T. Włoczyk, a lawyer practising in Gliwice. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The names and personal details of the remaining applicants (“the applicants”) and the facts pertaining to their cases are presented in the attached statements setting out the particular circumstances of each case.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 10 January 2001 the applicant was committed to Zabrze Prison. After that date he was continuously detained in several penitentiary facilities. On 27 July 2009 he was released.
The parties gave partly differing accounts of the conditions of the applicant’s detention.
The applicant maintained that throughout his detention he had been held in overcrowded cells in conditions below the basic standard of hygiene. He further stated that in the Zabrze Prison detainees had been allowed to smoke in the central corridor from where the smoke had penetrated into the cells.
The Government submitted that they could not confirm whether or not during his stay in the Zabrze Prison the applicant had been detained in cells with a surface area of at least 3 m² per person. They further stated that in all penitentiaries smoking had only been permitted in designated zones. The Government maintained that in the Zabrze Prison two smoking areas had been designated near the entrances to units and that the applicant had not been exposed to tobacco smoke during his detention in that establishment.
The Government did not comment on the conditions of the applicant’s detention in the remaining detention establishments.
The applicant lodged several complaints with the penitentiary authorities regarding the conditions of his detention. He did not bring a civil action in tort to seek compensation for the infringement of his personal rights.
A detailed description of the relevant domestic law and practice concerning general rules governing conditions of detention in Poland and domestic remedies available to detainees alleging that conditions of their detention are inadequate are set out in the Court’s pilot judgments given in the cases of Orchowski v. Poland (no. 17885/04) and Norbert Sikorski v. Poland (no. 17599/05) on 22 October 2009 (see §§ 75-85 and §§ 45-88 respectively). More recent developments are described in the Court’s decision in the case of Łatak v. Poland (no. 52070/08) on 12 October 2010 (see §§ 25-54).
